UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-1112


CHANTALE TETA,

                 Petitioner,

          v.

MICHAEL B. MUKASEY, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 1, 2008                 Decided:   November 3, 2008


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle L. C. Beach-Oswald, BEACH-OSWALD IMMIGRATION LAW
ASSOCIATES, PC, Washington, D.C., for Petitioner. Gregory G.
Katsas, Acting Assistant Attorney General, Carol Federighi,
Senior Litigation Counsel, Yamileth G. HandUber, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chantale     Teta,   a    native   and   citizen    of   Cameroon,

petitions for review of an order of the Board of Immigration

Appeals adopting and affirming the Immigration Judge’s denial of

her applications for relief from removal.

            Teta   first     challenges     the   determination      that    she

failed to establish eligibility for asylum.                To obtain reversal

of   a   determination     denying    eligibility    for   relief,   an     alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”       INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).     We have reviewed the evidence of record and conclude

that Teta fails to show that the evidence compels a contrary

result.     Having failed to qualify for asylum, Teta cannot meet

the more stringent standard for withholding of removal.                Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).            Finally, we uphold the finding below

that Teta failed to demonstrate that it is more likely than not

that she would be tortured if removed to Cameroon.                   8 C.F.R.

§ 1208.16(c)(2) (2008).




                                        2
           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      3